DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,410,775 in view of Kunieda et al. (US 2012/0235778).

Patent’ 775 teaches every limitation recited in instant claims 1-6 with slight optimization of ranges, however, fails to disclose that the magnetic comprises an A phase which is crystalline with crystallites having a grain size of at least 10 nm formed at grain boundary triple junctions.  
Kunieda discloses an R-Fe-B base sintered magnetic of a composition and structure as claimed (Abstract, and [0019-0052]), which therefore discloses and overlaps the composition ranges as claimed and discloses a grain boundary phases comprising a crystal grain size of at least 10 nm (Fig. 1, [0011], [0026]).   
It would have been obvious to a person having ordinary skill in the art to have claimed wherein the grain boundary triple junction includes an A phase with crystallites having a grain size of greater than 10 nm, as taught/suggested by Kunieda, since such is a notoriously old and well known magnet configuration, selecting a known grain boundary configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art, and discloses that coercive force can be sufficiently increased [0012].

Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,515,747 in view of Kunieda et al. (US 2012/0235778).
Although the claims at issue are not identical, they are not patentably distinct from each other because present claims 1-6 and 9-12 are obvious over claims 1-5 of U.S. Patent No. 10,515,747 in view of Kunieda et al. (US 2012/0235778) as follows:

Kunieda discloses an R-Fe-B base sintered magnetic of a composition and structure as claimed (Abstract, and [0019-0052]), which therefore discloses and overlaps the composition ranges as claimed and discloses a grain boundary phases comprising a crystal grain size of at least 10 nm (Fig. 1, [0011], [0026]).   
It would have been obvious to a person having ordinary skill in the art to have claimed wherein the grain boundary triple junction includes an A phase with crystallites having a grain size of greater than 10 nm, as taught/suggested by Kunieda, since such is a notoriously old and well known magnet configuration, selecting a known grain boundary configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art, and discloses that coercive force can be sufficiently increased [0012].

Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,573,438 in view of Kunieda et al. (US 2012/0235778).
Although the claims at issue are not identical, they are not patentably distinct from each other because present claims 1-6 and 9-12 are obvious over claims 1-6 of U.S. Patent No. 10,573,438 in view of Kunieda et al. (US 2012/0235778) as follows:
Patent’ 778 teaches every limitation recited in instant claims 1-6 and 9-12 with slight optimization of ranges, however, fails to disclose that the magnetic comprises an A phase which 
Kunieda discloses an R-Fe-B base sintered magnetic of a composition and structure as claimed (Abstract, and [0019-0052]), which therefore discloses and overlaps the composition ranges as claimed and discloses a grain boundary phases comprising a crystal grain size of at least 10 nm (Fig. 1, [0011], [0026]).   
It would have been obvious to a person having ordinary skill in the art to have claimed wherein the grain boundary triple junction includes an A phase with crystallites having a grain size of greater than 10 nm, as taught/suggested by Kunieda, since such is a notoriously old and well known magnet configuration, selecting a known grain boundary configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art, and discloses that coercive force can be sufficiently increased [0012].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda et al. (US 2012/0235778) in view of Li et al. (Role of amorphous grain boundaries in nanocomposite NdFeB permanent magnets).

However, one of ordinary skill in the art before the effective filing date of the claimed invention was made would have considered the invention to have been obvious because the compositional proportions taught by Kunieda overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 SPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Further, Kunieda discloses a grain boundary phases comprising a crystal grain size of at least 10 nm at grain boundary triple junctions ([0013-0014, Fig. 1-2).  Kunieda further disclose that R-rich phase and B-rich phase is also present at the grain boundary triple junction [0052], however, Fig. 1-2 fails to provide an explicit detail to determine the sizes of these phases or a disclosure of being amorphous.  
Li discloses a NdFeB magnet comprising crystalline phases and amorphous phases at the grain boundary (Abstract and Results and Discussion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda’s R-rich phase and/or B-rich phase to be of an 
Regarding claim 6, Kunieda discloses the thickness as claimed (Fig. 1-2). 
Regarding claim 9, Kunieda discloses the A phase is segregated at grain boundary triple junctions (Fig. 1-2).
Regarding claim 10, Kunieda discloses a boride phase [0052].
	Regarding claim 11, Kunieda does not disclose that specific compound phase as claimed [0052].  

Claims 1-2, 4-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2013/0092868) in view of Li et al. (Role of amorphous grain boundaries in nanocomposite NdFeB permanent magnets).
Regarding claims 1-2 and 4-5, Nakajima discloses an R-Fe-B base sintered magnetic of a composition and structure as similarly claimed (Abstract, Tables 1 and 5-8, [0032-0052]).  Nakajima and the claims differ in that Nakajima does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention was made would have considered the invention to have been obvious because the compositional proportions taught by Nakajima overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 SPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Further, Nakajima discloses a grain boundary phases comprising a crystal grain size of at least 10 nm (Fig. 1) and additional grain boundaries, however, Fig. 1 fails to provide an explicit detail to determine the sizes of these phases or a disclosure of being amorphous.  
Li discloses a NdFeB magnet comprising crystalline phases and amorphous phases at the grain boundary (Abstract and Results and Discussion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima’s grain boundary to include an amorphous grain boundary, since Li discloses that this will lead to an enhancement of the magnetic properties and increase of exchange coupling between magnetic grains due to the finer grains and the existence of amorphous boundaries (Summary).  
Regarding claim 6, Nakajima discloses the thickness as claimed (Fig. 1). 
Regarding claim 9, Nakajima discloses the A phase is segregated at grain boundary triple junctions (Fig. 1).
Regarding claim 10, Kunieda discloses a boride phase ([0046-0047], examples).
	Regarding claim 11, Kunieda does not disclose that specific compound phase as claimed (Example).  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2013/0092868) in view of Li et al. (Role of amorphous grain boundaries in nanocomposite NdFeB permanent magnets) as applied to claim 1, and further in view of Fukagawa et al. (US 2017/0018342).
Nakajima discloses a R-F-B magnet as set forth above, wherein M1 contains mainly Ga, however, fails to explicitly disclose that it additionally comprise of Si.  
	Fukagawa discloses that the M in the (R’,HR)-Fe(Co)-M compound is mainly Ga with the balance of M selected from at least Si [0154].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima’s magnet to additionally include a M1 of Si with Ga, since Fukagawa discloses that it is known in the magnet art to additionally comprise of Si when Ga is the main component of M1 [0155].  


Response to Arguments

Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
For double patenting rejections, applicant argues that it would not have been obvious to modify the claims of ‘775, ‘747, or ‘438 patent based on the teachings of Kunieda.  The examiner acknowledges that ‘775, ‘747, and ‘438 patent fails to explicitly disclose an A phase as recited in claim 1, however, Kunieda was used as a teaching reference to disclose the claimed A phase, which is a crystalline with crystallites having a grain size of more than 10 nm at grain boundary triple junctions.  Applicant argues that the ‘775 and ’747 patent disclose that crystallization of R-Fe(Co)-M1 phase is not preferable since this phase reduces coercive force. crystalline structure or a nano-crystalline/amorphous R-M1 phase, however, it is silent that it is present at the grain boundary triple point junction.  Applicant has not provided evidence that crystallinity present at the triple point junction will always reduce coercive force.  In fact, the purpose of the instant specification and Kunieda, which was used as a teaching to disclose crystallinity at the grain boundary triple point junction, discloses having a magnet with high coercivity.    
Applicant argues that the present invention is recited in the claims is characterized in the method for forming the microstructure.  Since ‘775, ‘747, ‘438, and Kunieda does not disclose these method to produce the characterized features, applicant contends that it would not have been obvious over the claims of ‘775, ‘747, or 438 patents in view of Kunieda.  This has been found unpersuasive as all claims are directed to a product and not a process of making the magnet.  Even if the claims were to be of a product-by-process claims and the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Applicant argues that it would not have been obvious to modify Kunieda in view of Li’s teaching because Applicant contends that Kunieda discloses a low B-content type magnetic, while the magnetic described in Li is a normal B-content type magnet.  This has been found unpersuasive.  Although Li discloses NdFeB permanent magnetic alloys of B-enriched, Li also discloses a Fe-enriched permanent magnetic alloys, wherein the B content is at 6 (Abstract).  Kunieda discloses that the content of B is present at 0.5-4.5 wt.% [0021].  The examiner contends that Kunieda’s B content of 4.5 wt.% is substantially similar to Li’s B6.  Nevertheless, Kunieda also discloses that Nd2Fe14B may mentioned as a specific composition [0023]. Thus, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that since Li discloses a method of making the magnet is different from Kunieda’s method of making the magnet, which involves sintering, it would not have been obvious to modify Kunieda’s magnet with the teaching of Li’s magnet.  The examiner respectfully disagrees.  All claims are directed to a product and not a process of making the magnet.  Even if the claims were to be of a product-by-process claims and the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Applicant argues that Li’s main phase and the grain boundary phase are completely different from the observed microstructure described in Li.  The examiner is not taking the position of Li’s disclosure of the main phase, but rather, it is known in the magnetic art to have an amorphous phase be present at the grain boundaries in order to have exchange interactions between neighboring crystalline grains (Results and Discussion).  Further, Kunieda disclose that R-rich phase and B-rich phase is also present at the grain boundary triple junction [0052], however, Fig. 1-2 only appears to show nanocrystalline phases present at the grain boundaries (Figures shows an increment of scale of 0.2 µm).  Thus, Kunieda fails to provide an explicit detail to determine the sizes of these nanocrystalline phases or a disclosure of additionally being amorphous.  As set forth above with Li’s disclosure having an amorphous phase in the grain boundaries, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda’s R-rich phase and/or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that Nakajima does not disclose the grain size of the crystallites in each phase, which includes three grain boundary phases.   Applicant points to Nakajima disclosure having an average particle size of the powder to be of 3-4.5 µm.  However, this refers to the claimed main phase.  The examiner is not using this disclosure in paragraph 59 to disclose the crystal grains in the grain boundary phases to disclose the claimed size.  The examiner contends that Nakajima appears to disclose a grain boundary phases comprising a crystal grain size of at least 10 nm (Fig. 1) and additional grain boundaries (please look at scale wherein it discloses an increment of 10 µm).   However, Fig. 1 of Nakajima fails to provide an explicit detail to determine the sizes of these phases or a disclosure of being amorphous.  LI was used as a disclosure to disclose a NdFeB magnet comprising crystalline phases and amorphous phases at the grain boundary (Abstract and Results and Discussion).  
Applicant argues that Nakajima discloses a phase corresponding to a low B-content type magnetic.  This has been found unpersuasive.  Although Li discloses NdFeB permanent magnetic alloys of B-enriched, Li also discloses a Fe-enriched permanent magnetic alloys, wherein the B content is at 6 (Abstract).  Nakajima discloses that the content of B is present at up 
Applicant argues that Nakajima discloses a third phase.  The examiner likes to note that the claim language doesn’t preclude from having additional phases.  In other words, the claims are open to unrecited grain boundaries.  
Applicant argues that Nakajima does not include explicit disclosure of manifesting method for forming the third phase.  This has been found unpersuasive as all claims are directed to a product and not a process of making the magnet.  Even if the claims were to be of a product-by-process claims and the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Nakajima discloses the claimed structure absent of evidence to the contrary.  
For these reasons set forth above, the rejections has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785